Case 4:19-cv-00367-GKF-FHM Document 1 Filed in USDC ND/OK on 07/08/19 Page 1 of 3

be

ZINGTE jy, hivue haintitt(s)

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OKLAHOMA

19CV 367GKF -FHYV

vs. Case Number:

Dn. Hugo Saueno . F IL ED

ft QUAN CE bas Hs[De éndant(s)

 

 

 

JUL 08 2019
COMPLAINT Mark C. McCartt, Clerk
U.S. DISTRICT COURT
A. Parties a j
pat VCT/ C IW. EiCue OA}, isacitizen of OK AoA
(Plaintiff) (State)
who presently resides at Me 60 >, Mino (Co OuZ (C Al Tike, OAT 2YP9
(mailing address if different from residence)
2) Defendant, UG i is a citizen of _f To, SA, OK

 

(Nai f first defendant)

and is employed as ADVANCE La Mprumye: en C CN (e Gil {Dosa OM)

(Position and title, if any)
3) Defendant Avan NCE b Zain) My ANA WMG =(4 Enis a citizen of { fs 4, oe
e of second defendant) State)

and is employed as “FAN! CASE O WALT “1S £TT. 75 took: UWE RS

(Position and title, if int

‘City, State)

 

[You may attach additional pages (8'2" x 11") to furnish the above information for additional defendants. |

B. Jurisdiction

1) Jurisdiction is asserted pursuant to:

Y2 US Cone £1953, Avcucaw Disab GT. [LES AcT,’ Te

DBNETEERTIN Hye Zone Manu he Tonks AST @P/

C. Nature of Case
1) Briefly state the background of your case:
Print WFP Assert THis Count Doms Or fow , AND Sek ([esmecoves fon TASa =.
COT = A _Disenc Penton WwHo Was UNOEN DEtEnDANTs

Medien Crane Fon Anound (Y) Fon Hh Vt YEARS» Zi (Y) Foun

». cad DIGRENT oc A SONG NE DEFENPANTE LE TSE ON DEN EO UIA Dion
ause O ction ENC HIN ne TODAY

Tallege the ae

1. Tha The Pau Momus cs w Tanne, who. Aus tuclly
a vw MOsS7 OFAN )IWEV On HAHA Ch 2Ens OF TUAIO

CV-05 (12/05

  
 

Q
ie

Complaint
Case 4:19-cv-00367-GKF-FHM Document 1 Filed in USDC ND/OK on 07/08/19 Page 2 of 3

 

Supporti g Facts: (Include all facts you consider important, including names of persons involved, places and dates. Describ AS c,
exactly how each defendant is involved. State the facts clearly in your own words without citing legal authority or argument.)

Bu Pawan The Op10.s Fase Meares fone, Lpey sare A COEn7eE 0?
Dros hooks, By Done So THE Boon Z Prowwens Ane Dec Tue HE

70 IA UN NESESARY 411, U0 THD, AWS, wom ‘
@ 1TH fon “Ton “Ths Opens. Ls a Me Biting SN Stop

a OLOS hase MEDI ATIOwS ANE “eT hIVAQVINVE
T RXTE ot DEFENDANT PaONTED ten CARS.

Supporting Facts: (Include all facts you consider important, including names of persons involved, places and dates. Describe
exactly how each defendant is involved. State the facts clearly in yan own words without citing legal authority or argument.)

OC ASTON. DNlon WAS DENIECITCME
(Topsy) DOS tCP20) 8 Buy 2018 ueh2o16

wT
3. Mso, The Ths Detengnnke da (Total fone se ot/He
Dhws Aoorhoni Dp (ERs. OFLT i Sac THE UNTHDTAWS -
BESipnces oF MKC Credtine ConmRnacls ton us Sec, wich

Supporting Facts: (Include all facts ou consider important, including names of persons involved, places and fete, Describe
exactly how each defendant is involved. State the facts clearly in your own words without citing legal authority or argument.)

Phin Tis lige, So WO OVE Can CneATe ACowmpinTs Acais 7

n{S. THYs DO rouoni1s Ane Awl Denpins fosiiivy
UN-NESES Ny SG FFCTUN ee } GIs UW FRS., ff

[Tf necessary, you may atacW additional pages x 11") to explain any  logation or to list additional supporting
facts in the same format as above.]

  
 
 

    
  

E. Request for Relief
[believe that I am entitled to the following relief: VU,

UO) to hag Even Zits Counc DEEN ED | CAS6nV/ RABE arvana
Xn wale Cy "Io (oTeC DHABI TA Ton ONDETOK trate hy lhyelchir-

ane em Mio Ro FA
Ful (A (Ye 241A fr

C. So! Yn ¥670

Complaint 2 CV-05 (12/05
ADVANCED PAIN MANAGEMENT CENTER OF OKLAH
SUITE 100

384@ S 103RD E AVE

TULSA, OK 74146

(918) 921-9700

Terminal ID XXXXXXXXXXXX167
Trans ID 000000002611
Order ID 3365
Trans Type Purchase

’ Clerk ID LOVELYN
Date/Time 2019-07-98 09:49:22
Card Type

Card Number

MasterCard

 

CHIP READ

Entry Legend

Entry Method CONTACT
Approval Code 184407

AC 5F351C311ADC27B4
ATC e012

AID AQQ0G0000041010
AID NAME DEBIT MASTERCARD
TVR 8ee90ee8eea

TSI 6800

Resp CD 6e

TRN REF # MDB37E6RK@7@8
Total Amount USD$115 .0@

Description:

Approved - Thank You

fh —

Cardholde r Signature

Buyer agrees to pay total amount above
according to cardholder's agreement with
issuer.

****Customer Copy****

Retain this copy for statement
verification

Su? CA

https://pm-wfe-1 32.advancedmd.com/amds/creditcard/app/

Case 4:19-cv-00367-GKF-FHM Document 1 Filed in USDC ND/OK on 07/08/19 Page 3 of 3

AdvancedMD Credit Card Capture Page 1 of 1

7/8/2019
